Name: Commission Regulation (EEC) No 1644/78 of 13 July 1978 interrupting the standing invitation to tender on the export of raw beet sugar under Regulation (EEC) No 1790/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /22 Official Journal of the European Communities 14. 7. 78 COMMISSION REGULATION (EEC) No 1644/78 of 13 July 1978 interrupting the standing invitation to tender on the export of raw beet sugar under Regulation (EEC) No 1790/77 to tender should be interrupted until a date to be determined at a later stage ; Whereas the measures provided for in this Regulation are in accordance with the .opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Articles 12 (2) and 19 (4) thereof, Whereas Commission Regulation (EEC) No 1790/77 of 2 August 1977 on a standing invitation to tender to determine the export refund for raw beet sugar (3), as amended by Regulation (EEC) No 1 1 82/78 (4 ), provides that the Member States are to issue partial invitations to tender for the export of this sugar ; Whereas, taking into account the situation of the marketing of sugar surpluses, this standing invitation HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender provided for in Regulation (EEC) No 1790/77 is hereby interrupted . Article 2 This Regulation shall enter into force on 14 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 359, 31 . 12. 1974, p . 1 . 2) OJ No L 170, 27. 6 . 1978, p . 1 . (J) OJ No L 197, 4. 8 . 1977, p. 11 . b) OJ No L 145, 1 . 6 . 1978 , p. 46 .